                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


In re:                                        )    Case No. 18-10514 (AIH)
                                              )
WILSON LAND PROPERTIES, LLC,                  )    Chapter 7
                                              )
                          Debtor.             )    Judge: ARTHUR I. HARRIS


     OBJECTION OF SHELDON STEIN, CHAPTER 7 TRUSTEE, TO CLAIM OF
   KARI B. CONIGLIO, CHAPTER 7 TRUSTEE FOR THE BANKRUPTCY ESTATE
               OF RICHARD M. OSBORNE (Claim Nos. 23 and 24)

         Sheldon Stein, the Chapter 7 Trustee herein (the “Trustee”), respectfully represents to the

Court that the above-designated Claimant, Kari B. Coniglio, as Chapter 7 Trustee for the

Bankruptcy Estate of Richard M. Osborne (the “Claimant”), has filed two claims in the within

case, both in unknown amounts, which have been designated as Claim Nos. 23 and 24 on the

claims register maintained by the Clerk of this Court (the “Coniglio Trustee Claims”).

         The basis for Claim No. 23 is moneys loaned and/or services performed by Richard M.

Osborne for the Debtor, Wilson Land Properties, LLC (the “Debtor”).

         The basis for Claim No. 24 is Richard M. Osborne’s one hundred percent (100%) equity

interest in the Debtor.

         The Trustee further represents that the Coniglio Trustee Claims should not be allowed for

the following reasons:

         1. The Coniglio Trustee Claims are both filed in unknown amounts, are unliquidated, and

should be disallowed.




18-10514-aih      Doc 361       FILED 02/15/21     ENTERED 02/15/21 14:58:27           Page 1 of 4
       2. There are insufficient documents or evidence attached to or enclosed with the Proof of

Claim for Claim No. 23 to justify a claim against the within bankruptcy estate.

       3. With respect to Claim No. 24, the Trustee agrees to distribute funds in a proposed

distribution to the Claimant pursuant to 11 U.S.C. § 726(a)(6), should all other allowed claims be

paid in full, plus the payment of interest.

       WHEREFORE, for the reasons stated above, the Trustee prays for an Order disallowing

Claim Nos. 23 and 24 as specified.

                                              Respectfully submitted,

                                              /s/ Robert D. Barr
                                              Robert D. Barr (#0067121)
                                              KOEHLER FITZGERALD LLC
                                              1111 Superior Avenue East, Suite 2500
                                              Cleveland, Ohio 44114
                                              Phone: (216) 744-2739
                                              Fax: (216) 916-4369
                                              Email: rbarr@koehler.law

                                              Attorney for Sheldon Stein, Trustee


                                 CERTIFICATE OF SERVICE

       I certify that on February 15, 2021, a true and correct copy of the foregoing Objection of
Trustee to Claims of Kari B. Coniglio, Chapter 7 Trustee for the Bankruptcy Estate of Richard
M. Osborne (Claim Nos. 23 and 24), was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

       Sheldon Stein, Trustee, at ssteindocs@gmail.com

       Robert D. Barr, Attorney for the Trustee, at rbarr@koehler.law

       Glenn E. Forbes, on behalf of the Debtor, at bankruptcy@geflaw.net



                                                 2




18-10514-aih      Doc 361     FILED 02/15/21         ENTERED 02/15/21 14:58:27        Page 2 of 4
      Michael J. Sikora, II, on behalf of Creditor Chicago Title Insurance Corporation, at
      msikora@sikoralaw.com

      Michael S. Tucker, on behalf of Creditor Citizens Bank, N.A., at mtucker@ulmer.com

      Scott D. Fink, on behalf of Creditor Eriebank, a division of CNB Bank, at
      ecfndoh@weltman.com

      Gregory P. Amend, on behalf of Creditor First National Bank of Pennsylvania, at
      gamend@bdblaw.com

      Matthew H. Matheney, on behalf of Creditor First National Bank of Pennsylvania, at
      mmatheney@bdblaw.com

      Nathaniel R. Sinn, on behalf of Creditor First National Bank of Pennsylvania, at
      nsinn@bdblaw.com

      Douglas M. Eppler, on behalf of Creditor Huron River Properties, Inc., at
      deppler@walterhav.com

      Kirk W. Roessler, on behalf of Creditor Huron River Properties, Inc., at
      kroessler@walterhav.com

      Austin B. Barnes, III, on behalf of Creditor Tax Ease Ohio, LLC, at abarnes@sandhu-
      law.com

      Andrew M. Tomko, on behalf of Creditor Tax Ease Ohio, LLC, at atomko@sandhu-
      law.com

      Kelly Neal, on behalf of Creditor The Huntington National Bank, at
      Kelly.neal@bipc.com

      Timothy P. Palmer, on behalf of Creditor The Huntington National Bank, at
      timothy.palmer@bipc.com

      Phyllis A. Ulrich, on behalf of Creditor The Huntington National Bank, at
      bankruptcy@carlisle-law.com

      Kari B. Coniglio, Chapter 7 Trustee for Richard M. Osborne, at kbconiglio@vorys.com

      Elia O. Woyt, Attorney for Kari B. Coniglio, Trustee, at eowoyt@vorys.com

      Jeffrey M. Levinson, Attorney for Osair, Inc. and Walton Hills Green Transport, LLC, at
      jml@jml-legal.com

                                               3




18-10514-aih   Doc 361     FILED 02/15/21          ENTERED 02/15/21 14:58:27        Page 3 of 4
      Michael J. Moran, Attorney for Diane Osborne, at mike@gibsonmoran.com

      Maria D. Giannirakis on behalf of the United States Trustee, at
      maria.d.giannirakis@usdoj.gov


                                           /s/ Robert D. Barr
                                           Robert D. Barr, Attorney




                                              4




18-10514-aih   Doc 361     FILED 02/15/21         ENTERED 02/15/21 14:58:27   Page 4 of 4
